The opinion of the court was delivered by
Veazey, J.
The petition in this cause was addressed to the County Court, and prayed that a cause in favor of the petitionee against the petitioner, in which a default had been entered at a *407previous term, might be brought forward upon the docket, the default be stricken, off, and the petitioner be permitted to enter and defend said suit. The petitionee moved to dismiss the petition. This motion was overruled, and the petitionee excepted.
' It appears from the exceptions that upon trial the County Court found that the attorney of the said insurance company, the defendant in said suit and the petitioner here, neglected to appear and answer to the suit at the term in which it was entered, because he mistook the day on which said term commenced.
The power invoked by this petition is not one provided by statute, but the power incident to a court of general jurisdiction, independent of any statute, to revise and correct its records. It is a well-recognized power, and its exercise has often been held to be a matter of discretion not subject to revision. In Scott v. Stewart, 5 Vt. 57, Chief Justice Williams says : “ The power to set aside a default either at the term in which it is entered, or at a subsequent term on petition and citation, is incident to the court where the default is entered, and is addressed solely to the discretion of the court.” This decision has been fully sustained in numerous cases since. The statute providing that “ the Supreme and County Courts may grant new trials in all cases determined in such courts”, &c., Gen. Sts. c. 38, s. 2, applies to those cases where a trial has been had, but does not reach the case of a default. Adams v. Howard, 14 Vt. 158; s. c. 560; Foster v. Austin, 33 Vt. 615; Goddard v. Fullam, 38 Vt. 75. In the latter case Aldis, J., says: “ Mistake and accident not arising from the neglect or fault of the party is a ground which the courts have the right to act upon in amending their records,” The County Court found as a fact upon the evidence before it that the defendant’s attorney neglected to appear, &c., because “ he mistook the day ”, &c. In the case last cited, which was a petition like this, the learned judge further says : “ It is not for this court to revise the decision of the court below upon the facts. If the petition presented a case upon which they might legally act, their jurisdiction and action must be sustained.”
The cases Babcock v. Brown, 25 Vt. 550, and Davison v. Heffron, 31 Vt. 687, cited by petitionee’s counsel, are decisions *408under s. 7, c. 38, Gen. Sts. and have never been regarded as controlling in this class of cases.
The petitionee’s counsel insists that the petition should have been dismissed because it does not disclose a defense. It says they have a good defense, and alludes briefly to what it is. In the trial of a petition of this kind the court will not undertake to pass upon the merits of the defense, but should look far enough to be satisfied that the case is fairly disputable, and that the defendant in good faith intends to make a defense. It does not ■appear that the interests of third parties have intervened, or that a trial of the cause can work injustice to anybody.
We think there was no legal error in the exercise of its discretionary power by the County Court, and the pro-forma judgment is affirmed.